PER CURIAM.
These consolidated appeals are from decrees of the United States District Court for the Eastern District of Pennsylvania entered in three admiralty actions for damages arising by reason of a collision between the steamship Saxon and the barge T. J. Sheridan while it was in tow of the tug Anna Sheridan in the Delaware River on November 9, 1954.
Appeals numbered 13280-81-82 and 84 were taken by the Saxon from decrees dismissing her libel against the tug Anna Sheridan and her cross-libel against the barge T. J. Sheridan and the tug Anna *248Sheridan and directing that the barge T. J. Sheridan recover damages from the Saxon.
Appeal No. 13283 was taken by the barge T. J. Sheridan from the decree dismissing her libel against the tng Anna Sheridan. This appeal was taken as a “protective measure.”
The crux of the Saxon’s contention with respect to her appeals is that this Court, as a matter of law, is required by the record and on the facts as found by the District Court to conclude that the tug Anna Sheridan committed statutory faults thus imposing the burden upon her, which she failed to meet, of showing that they could not have been the cause of the collision.
Upon review of the record and the exhaustive analysis made by Judge Grim in his well-considered opinion1 we find no error in the disposition below.
The decrees of the District Court will be affirmed.

. Reported at D.C.E.D.Pa.1960, 183 F.Supp. 132.